Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    ALLAN DAVIS,                                  Case No: 1:21-cv-01429-NGG-RML

          Plaintiff,
                                                  NOTICE OF VOLUNTARY DISMISSAL
          v.                                      PURSUANT TO FED. R. CIV. P.
                                                  41(a)(1)(A)(i)
    ALEXION PHARMACEUTICALS, INC.,
    DAVID R. BRENNAN, CHRISTOPHER J.
    COUGHLIN, DEBORAH DUNSIRE,
    PAUL A. FRIEDMAN, LUDWIG
    HANTSON, JOHN T. MOLLEN,
    FRANCOIS NADER, JUDITH A.
    REINSDORF, and ANDREAS
    RUMMELT,

          Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Allan Davis hereby voluntarily dismisses the above-captioned action

without prejudice. Defendants have not served an answer or a motion for summary judgment.

Dated: May 10, 2021                                Respectfully submitted,

                                                   HALPER SADEH LLP
 SO-ORDERED.
                                                   By: /s/ Daniel Sadeh
 /s/ Nicholas G. Garaufis, U.S.D.J.
                                                   Daniel Sadeh, Esq.
 Hon. Nicholas G. Garaufis
                                                   667 Madison Avenue, 5th Floor
 Date: May 12, 2021                                New York, NY 10065
                                                   Telephone: (212) 763-0060
                                                   Facsimile: (646) 776-2600

                                              1
